ACCEPTED
                                                                                                         12-15-00160-CR
                                                                                            TWELFTH COURT OF APPEALS
                                                                                                          TYLER, TEXAS
                                                                                                   11/13/2015 2:20:34 PM
                                                                                                               Pam Estes
                                                                                                                  CLERK

                                        NO. 12-15-00160-CR

               ON APPEAL FROM THE 217TH JUDICIAL DISTRICT COURT
                                                                 FILED IN
                           ANGELINA COUNTY, TEXAS         12th COURT OF APPEALS
                              CAUSE NO 2011-0160               TYLER, TEXAS
                                                                              11/13/2015 2:20:34 PM
BRADLEY GRAHAM                                     §                IN THE COURTPAM
                                                                                 OF ESTES
                                                                                    APPEALS
                                                                                        Clerk
VS.                                                §                                        FOR THE

STATE OF TEXAS                                     §                    12TH JUDICIAL DISTRICT

   STATE’S RESPONSE TO MOTION FOR REHEARING TO REINSTATE APPEAL

TO THE HONORABLE JUSTICES OF THIS COURT:

       Appelle, State of Texas, has no objection to Appellant’s Motion for Rehearing to

Reinstate Appeal.

                                                  I.

       On October 5, 2015 the Twelfth Court of Appeals issued a notice that the Clerk’s Record

failed to contain the trial court’s certification of the defendant’s right of appeal that was

specifically required by Tex. R. App. P. 25.2(d). The Court of Appeals gave a deadline of

October 15, 2015 in which to file a supplemental Clerk’s record containing the trial court’s

certification of defendant’s right of appeal, or the appeal would be referred to the Court for

dismissal. As of October 16, 2015 no supplemental Clerk’s record containing the trial court’s

certification of defendant’s right of appeal had been filed. On October 21, 2015 the Court of

Appeals issued a memorandum opinion dismissing the appeal for want of jurisdiction due to the

lack of supplemental Clerk’s Record being filed containing the trial court’s certification of

defendant’s right of appeal. On October 28, 2015 the Appellant filed a Motion for Rehearing to

Reinstate the Appeal and attached the trial court’s certification of defendant’s right of appeal to

the Motion.
                                                 II.

       Pursuant to Exhibit A, the trial court’s certification of defendant’s right to appeal that

Appellant filed with his Motion for Rehearing to Reinstate the Appeal, the State waives any

objection to the Appellant’s Motion for Rehearing to Reinstate the Appeal.




                                                       Respectfully Submitted,

                                                        /s/ April Ayers-Perez
                                                       Assistant District Attorney
                                                       Angelina County D.A.’s Office
                                                       P.O. Box 908
                                                       Lufkin, Texas 75902
                                                       (936) 632-5090 phone
                                                       (936) 637-2818 fax
                                                       State Bar No. 24090975
                                                       ATTORNEY FOR THE
                                                       STATE OF TEXAS




                                      Certificate of Service


       I certify that on November 13, 2015, a true and correct copy of the above

document has been forwarded to Al Charanza, by electronic service through

efile.txcourts.gov.

                                                       /s/ April Ayers-Perez
                            Certificate of Conference


     I certify that on November 12, 2015, I conferred with Al Charanza about this

motion.

                                           /s/ April Ayers-Perez